UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1038



CARMANSITA WASHINGTON,

                                              Plaintiff - Appellant,

          versus


WASHINGTON     METROPOLITAN     AREA     TRANSIT
AUTHORITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:06-cv-00358-CMH-BR)


Submitted:   June 4, 2007                   Decided:   June 19, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carmansita Washington, Appellant Pro Se.    Fredric H. Schuster,
WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carmansita Washington appeals the district court’s order

granting    Defendant   WMATA’s   motion   for   summary   judgment   in

Washington’s personal injury action arising out of a slip and fall

incident.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Washington v. Washington Metro. Area Transit

Auth., No. 1:06-cv-00358-CMH-BR (E.D. Va. Dec. 12, 2006).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -